DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No Information Disclosure Statement has been submitted.
The Examiner would like to remind Applicants about Duty of Disclosure, Candor, and Good Faith (See 37 C.F.R. F56 and MPEP2001).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 3, 8-11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 2016/0093647 (corresponding to US 9,841,864).
In re Claim 1, Kim discloses an  array substrate (Fig. 3), comprising a display area (marked as TFT AREA) and a non-display area (marked as CAPACITOR AREA) located at a periphery of the display area (TFT AREA), wherein the array substrate comprises: a base substrate 100; a first metal layer (220, 211, 200, 212) located at one (an upper) side of the base substrate 100, the first metal layer (220, 211, 200, 212) comprises a light shielding part 200, a source 211 and a drain 212, the light shielding part 200, the source 211 and the drain 212 are located in the display area (TFT AREA); a buffer layer 250  located at a side, facing away from the base substrate 100, of the first metal layer (220, 211, 200, 212); an active layer 300 located at a side, facing away from the first metal layer (220, 211, 200, 212), of the buffer layer 250 and located in the display area (TFT AREA); a gate insulating layer 350 located at a side, facing away from the buffer layer 250, of the active layer 300; and a second metal layer  (510, 420, 400, 520) located at a side, facing away from the active layer 300, of the gate insulating layer 350, wherein the second metal layer (510, 400, 520) comprises a gate 400, a source landing electrode SLE (Fig. A) and a drain landing electrode DLE, the gate 400, the source landing electrode SLE and the drain landing electrode DLE are located in the display area (TFT AREA), the source landing electrode SLE is in contact with the active layer 300 and the source 211 through a first via hole CH1 penetrating through the gate insulating layer 350 and the buffer layer 250 and exposing one end of the active layer 300, and the drain landing electrode DLE is in contact with the active layer 300 and the drain 212 through a second via hole CH2 penetrating through the gate insulating layer 350 and the buffer layer 250 and exposing the other end of the active layer 300 (Figs. 3-6 and A; [0072-0128]).
In re Claim 2, Kim discloses the  array substrate according to claim 1, wherein the first via hole CH1 (Fig. A) comprises a first part 1P and a second part 2P on the gate insulating layer 350, the first part 1P is located at a side, facing away from the buffer layer 250, of the active layer 300, the second part 2P is located on a layer same with a layer where the active layer 300 is, and an orthographic projection of the first part 1P on the base substrate 100 covers an orthographic projection of the second part 2P on the base substrate 100; and the second via hole CH2 comprises a third part 3P and a fourth part 4P on the gate insulating layer 350, the third part 3P is located at the side, facing away from the buffer layer 250, of the active layer 300, the fourth part 4P is located on the layer same with the layer where the active layer 300 is, and an orthographic projection of the third part 3P on the base substrate 100 covers an orthographic projection of the fourth part 4P on the base substrate 100 (Fig. A).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Kim’s Fig. 3 annotated to show the details cited

In re Claim 3, Kim discloses the  array substrate according to claim 2, wherein the first part 1P comprises a first subpart 1SP in contact with the second part 2P and a second subpart 2SP connected with the first subpart 1SP, the first via hole CH1 exposes one end of the active layer 300 through the second subpart 2SP; and the third part 3P comprises a third subpart 3SP in contact with the fourth part 4P and a fourth subpart 4SP connected with the third subpart 3SP, and the second via hole CH2 exposes the other end of the active layer 300 through the fourth subpart 4SP (Fig. A).
In re Claim 8, Kim discloses the  array substrate according to claim 1, further comprises: a passivation layer 550 located at a side, facing away from the gate insulating layer 350, of the second metal layer (510, 400, 520); and a pixel electrode 600 located at a side, facing away from the second metal layer (510, 400, 520), of the passivation layer 550 and located in the display area (TFT AREA), wherein the pixel electrode 600 and the drain landing electrode DLE are conductive through a fourth via hole CH3 penetrating through the passivation layer 550 (Fig. A).
In re Claim 9, Kim discloses the array substrate according to claim 8, wherein the passivation layer 550 comprises a first passivation layer (a lower portion of 550) and a second passivation layer (an upper portion of 550) located at a side, facing away from the second metal layer (510, 400, 520), of the first passivation layer (the lower portion of 550); an organic film layer 750 located at the side, facing away from the second metal layer (510, 400, 520), of the first passivation layer (the lower portion of 550), the organic film layer 700 comprises a via hole (wherein 650 located) in an area where the fourth via hole CH3 is located; and a common electrode layer 750 located at a side, facing away from the first passivation layer (the lower portion of 550), of the organic film layer 700 and located in the display area (TFT AREA), the common electrode layer 750 comprises a via hole (wherein 650 located) in the area where the fourth via hole CH3 is located (Fig. 5).
In re Claim 10, Kim discloses a display device, comprising the array substrate according to claim 1 ([0003-0006]; [0050-0064]).

In re Claim 11, Kim discloses a fabrication method of an array substrate, wherein the array substrate comprises a display area (marked as TFT AREA) and a non-display (Marked as CAPACITOR AREA) area  located at the periphery of the display (TFT) area (Fig. 3), wherein the fabrication method comprises: forming, by adopting a primary masking process ([0022-0032], [0098-0130]), a first metal layer (220, 211, 200, 212) comprising a light shielding part 200, a source 211 and a drain 212 in the display (TFT) area at one (upper) side of a base substrate 100; forming a buffer layer 250 at a side, facing away from the base substrate 100, of the first metal layer (220, 211, 200, 212); forming an active layer 300 in the display (TFT) area at a side, facing away from the first metal layer (220, 211, 200, 212), of the buffer layer 250; forming a gate insulating layer 350 at a side, facing away from the buffer layer 250, of the active layer 300, and forming a first via hole CH1 penetrating through the gate insulating layer 350 and the buffer layer 250 and exposing one end of the active layer 300 and a second via hole CH2 penetrating through the gate insulating layer 350 and the buffer layer 250 and exposing the other end of the active layer 300; and forming, by adopting the primary masking process ([0098-0130]), a second metal layer (510, 420, 400, 520) comprising a gate 400, a source landing electrode SLE (Fig. A) and a drain landing electrode DLE in the display (TFT) area at a side, facing away from the active layer 300, of the gate insulating layer 350, wherein the source landing electrode SLE is in contact with the active layer 300  and the source 211 through the first via hole CH1, and the drain landing electrode DLE is in contact with the active layer 300 and the drain through the second via hole CH2 (Figs. 3-6 and A; [0072-0132]).
In re Claim 15, Kim discloses the fabrication method according to claim 11, wherein after the forming the second metal layer (510, 420, 400, 520) comprising the gate 400, the source landing electrode SLE and the drain landing electrode DLE in the display (TFT) area at the side, facing away from the active layer 300, of the gate insulating layer 350, the fabrication method further comprises: forming a passivation layer 550 at a side, facing away from the gate insulating layer 350, of the second metal layer (510, 420, 400, 520); and forming a pixel electrode 600 at a side, facing away from the second metal layer (510, 420, 400, 520), of the passivation layer 550, wherein the pixel electrode 600  and the drain landing electrode DLE are conductive through a fourth via hole CH3 penetrating through the passivation layer 550 (Fig. 5).
 In re Claim 16, Kim discloses the fabrication method according to claim 15, wherein the forming the passivation layer 550 at the side, facing away from the gate insulating layer 350, of the second metal layer (510, 420, 400, 520) comprises: forming a first passivation layer (a lower portion of 550) at the side, facing away from the gate insulating layer 350, of the second metal layer (510, 420, 400, 520); forming a second passivation layer (an upper portion of 550) at a side, facing away from the second metal layer (510, 420, 400, 520), of the first passivation layer (the lower portion of 550); wherein after the forming the first passivation layer (the lower portion of 550) at the side, facing away from the gate insulating layer 350, of the second metal layer (510, 420, 400, 520), and before the forming the second passivation layer (the upper portion of 550) at the side, facing away from the second metal layer, of the first passivation layer (the lower portion of 550), the fabrication method further comprises: forming an organic film layer 700 at the side, facing away from the second metal layer (510, 420, 400, 520), of the first passivation layer (the lower portion of 550), and forming a via hole (wherein 650 is located), penetrating through the organic film layer 700, in an area where the fourth via hole CH3 is located; and forming a common electrode layer 750 at a side, facing away from the first passivation layer (the lower portion of 550), of the organic film layer 700, and forming a via hole (wherein 650 is located), penetrating through the common electrode layer 750, in the area where the fourth via hole CH3 is located (Fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 3 above.
In re Claim 4, Kim discloses all limitations of claim 4 including a surface, in contact with the active layer 300, of the second subpart 2SP in a direction parallel to a first (horizontal) direction; a surface, in contact with the active layer 300, of the fourth subpart 4SP in the direction parallel to the first (horizontal) direction; wherein the first direction is a direction where the source landing electrode SPL points to the gate 400 (Fig. A), except for that a length of a surface, in contact with the active layer 300, of the second subpart 2SP is 3-5 micrometers, as well as that a length of a surface, in contact with the active layer 300, of the fourth subpart 4SP is 3-5 micrometers. 
The only difference between the Applicant’s claim 4 and Kim’s reference is in the specified lengths of the surfaces. 
It is known in the art that the length is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified lengths, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 5, Kim discloses the  array substrate according to claim 4, wherein a minimum dimension of a gap G1 (Fig. A) formed between the source landing electrode SLE and the gate 400 in the direction parallel to the first (horizontal) direction is greater than a maximum dimension of a gap G2 formed between the source 211 and the light shielding part 200 in the direction parallel to the first (horizontal) direction; and a minimum dimension of a gap G3  formed between the drain landing electrode DLE and the gate 400 in the direction parallel to the first (horizontal) direction is greater than a maximum dimension of a gap G4 formed between the drain 211 and the light shielding part 200 in the direction parallel to the first  (horizontal) direction.
With respect to the claims 4 and 5, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired performance. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(A).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Wang, US 2016/0027799 (corresponding to US 9,570,4730).
In re Claim 6, Kim discloses all limitations of claim 6 including that  the first metal layer (220, 211, 200, 212) further comprises a first signal line 220 located in the non-display (CAPACITOR) area; and the second metal layer (510, 420, 400, 520) further comprises a second signal line 420 located in the non-display (CAPACITOR) area (Fig. 3), except that the second signal line 420 and the first signal line 220 are conductive through a third via hole penetrating through the gate insulating layer 350 and the buffer layer 250.
Wang teaches a  array substrate according to claim 1, wherein the first metal layer further comprises a first signal line 21 located in the non-display area (marked as A); and the second metal layer 12 further comprises a second signal line 12 located in the non-display area A, wherein the second signal line 12 and the first signal line 21 are conductive through a third via hole 15 penetrating through the gate insulating layer 3 and the buffer layer 72 (Figs. 1-6; [0024-0046]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Kim and Wang, and to use the specified conductive through a third via hole to avoid generating insufficient contact as taught by Wang ([0003]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 11 above.
In re Claim 12, Kim discloses the fabrication method according to claim 11, wherein the forming the first via hole CH1 penetrating through the gate insulating layer 350 and the buffer layer 250 and exposing one end of the active layer 300 and the second via hole CH2 penetrating through the gate insulating layer 350 and the buffer layer 250 and exposing the other end of the active layer 300 comprises: the gate insulating layer 350 and the buffer layer 250 to form the first via hole CH1 and the second via hole CH2 (Figs. 3-6 and A; [0072-0132]). Kim does not specify that forming the active layer 300 and the second via hole CH2 comprises simultaneously etching, by adopting a dry etching process. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a dry etching process since it was known in the art that it is a routine well-known technique in semiconductor art. (MPEP2144.I.). As far as simultaneous etching is concerned, it would have been obvious to one of ordinary skill in the art at the time the invention was made to produce etching simultaneous, since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP2144.04.IV.C.)

Allowable Subject Matter
Claims 7, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 7: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 7 as: “the first metal layer further comprises a data line which is located in the display area and extends in a second direction; and the second metal layer further comprises a gate line which is located in the display area and extends in a third direction”, in combination with limitations of Claims 1 and 6 on which it depends.
In re Claim 13, The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 13 as: “forming a first signal line in the non-display area at one side of the base substrate, and forming a data line, extending in a second direction”, in combination with limitations of Claim 11 on which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893